Citation Nr: 1703733	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to a compensable evaluation for lingular pneumonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel







INTRODUCTION

The Veteran had active service from December 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Montana Health System and Regional Office (RO) in Fort Harrison, Montana.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

Lung Cancer

The issue of entitlement to service connection for lung cancer, to include as due to radiation exposure, has been raised by the record in a November 2005 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the RO appears to have granted nonservice-connected pension for lung cancer, the issue of service connection for lung cancer has not been adjudicated.  Specifically, the Veteran claims that his lung cancer is due to radiation exposure by virtue of his military occupational specialty.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Nonservice-connected pension

The issue of whether a notice of disagreement was timely filed as to the issue of an earlier effective date for nonservice-connected pension in an August 2007 rating decision has been raised by the record in a September 8, 2008 statement.  In an August 2005 decision letter, the RO granted nonservice-connected pension effective June 1, 2005.  In an August 2007 rating decision, the RO granted nonservice-connected pension effective April 9, 2007.  In a March 2008 statement, the Veteran reported that he had received a letter but had not received the August 2007 rating decision.  In a statement dated September 8, 2008 but received by the RO in February 2009, the Veteran argued that an earlier effective date for nonservice-connected pension should be granted.  In September 2015, the RO sent a letter to the Veteran noting that it had received a claim for an earlier effective date and after reviewing the file, it noticed an error in the effective date provided in the August 2007 rating decision.  The RO assured the Veteran that the error did not alter his established entitlement in any way.  The RO then asked the Veteran if he would like to pursue any additional benefits related to this claim.  The Veteran responded in September 2015 that he had appealed this issue of an earlier effective date for pension and that he wanted a January 2001 effective date for pension benefits.  The question of whether the September 2008 statement is a timely notice of disagreement with the August 2007 decision has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Lingular pneumonitis

The issue of a compensable evaluation for lingular pneumonitis must be remanded for further development.  A January 2015 deferred rating notes that the Veteran was provided a neurological examination in June 2012 for the residuals of lingular pneumonitis and its treatment.  This June 2012 examination report is not included in the claims file, but appears to be relevant and should be obtained and associated with the claims file.  

Also, an article on pneumonitis, service treatment records and current treatment records for lung problems have been added to the file since the Veteran's most recent VA examination in September 2009.  In September 2015 statement, the Veteran reported that he had scars on his chest due to the treatment he received for pneumothorax during service.  There has been no evaluation of the Veteran's scars.  There also appears to be a worsening of the Veteran's lung problems.  For instance, in a February 2016 VA treatment record, the Veteran was treated for recurrent pneumothoraces and hemoptysis.  For these reasons, the Board finds that a new VA examination is warranted so that a physician can review the newly acquired evidence and determine if his current symptomatology is related to his service-connected lung disability.

VA records also do not appear to be complete.  All VA records since February 2007 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain June 2012 VA neurologic examination and associate it with the claims file.  

2.  Obtain all VA records since February 2007 and associate them with the claims file.

3.  Then schedule an appropriate VA examination to determine the current severity of his lingular pneumonitis. The claims file and any electronic records must be made available to the examiner for review.  All necessary tests must be conducted. 

After reviewing the claims file, including the relevant medical records and the Veteran's statements, the examiner must provide an accurate and fully descriptive assessment regarding the current severity of the Veteran's lingular pneumonitis or any residuals.  The examiner must report the Veteran's FEV-1; FEV-1/FVC; DLCO (SB); and maximum exercise capacity as measured by oxygen consumption (in ml/kg/min).  The examiner should also provide an opinion as to whether it is at least as likely as not that the pulmonary function test (PFT) results reflect symptoms associated lingular pneumonitis or residuals therefrom.
The examiner must also determine whether the Veteran (a) has cor pulmonale; (b) has right ventricular hypertrophy; (c) has pulmonary hypertension (as shown by Echo or cardiac catheterization); (d) has episodes of acute respiratory failure; or (e) requires outpatient oxygen therapy.

The examiner should also evaluate any scars that are related to his service-connected lingular pneumonitis.

A complete rationale for all opinions must be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the issue of entitlement to compensable evaluation for lingular pneumonitis.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

